EXHIBIT 10.1

 

Summary of Executive Salary and Bonus Arrangements

 

The table below summarizes the current annual salary and bonus arrangements we
have with each of our current executive officers. All of the compensation
arrangements we have with our executive officers, including with respect to
annual salaries and bonuses, are reviewed and may be modified from time to time
by the Compensation Committee of our Board of Directors. The Compensation
Committee approved the annual salary and bonus arrangements noted in the table
below.

 

We have written employment arrangements with each of our executive officers, and
a copy of each such employment arrangement has been filed as an exhibit to our
Quarterly Report on Form 10-Q for the period ended March 31, 2008 and our Annual
Report on Form 10-K for the year ended December 31, 2007 filed with the SEC on
May 12, 2008 and March 17, 2008, respectively, as applicable. The non-salary and
bonus components of our compensation arrangements with our executive officers,
including with respect to severance, option grants and other benefits, are
described in those respective agreements. We generally pay bonuses, if any, to
our executive officers on a quarterly basis. Mr. Hayek is paid bonus annually,
if any. Certain of our executive officers participate in the executive bonus
plan that was adopted by the Compensation Committee on February 9, 2005 and
amended effective on January 1, 2008, a description of which is filed as
Exhibit 10.2 to the accompanying Quarterly Report on Form 10-Q for the quarter
ended June 30, 2008. In addition to the bonus arrangements noted in the table
below, all of our executive officers are eligible for discretionary bonuses as
determined from time to time by the Compensation Committee.

 

Executive Officer

 

Annual
Base Salary

 

Bonus

 

Frank F. Khulusi
Chairman, President and Chief Executive Officer

 

$

800,000

 

(1)

 

 

 

 

 

 

 

Brandon H. LaVerne
Chief Financial Officer, Treasurer and Assistant Secretary

 

$

275,000

 

(1)

 

 

 

 

 

 

 

Kristin M. Rogers
Executive Vice President—Sales and Marketing

 

$

335,000

 

(1)

 

 

 

 

 

 

 

Daniel J. DeVries
Executive Vice President—Consumer

 

$

275,000

 

(1)

 

 

 

 

 

 

 

Joseph B. Hayek
Executive Vice President—Corporate Development and Investor Relations

 

$

225,000

 

(2)

 

 

 

 

 

 

 

Robert I. Newton
General Counsel and Secretary

 

$

300,000

 

(3)

 

 

--------------------------------------------------------------------------------

(1)      Mr. Khulusi, Mr. LaVerne, Ms. Rogers and Mr. DeVries are eligible to
participate in our executive bonus plan referenced above.

 

(2)      Mr. Hayek is eligible to receive an annual discretionary bonus in the
initial targeted annual amount of $50,000, which will be paid annually in
accordance with a to be established bonus plan or program.

 

(3)      Mr. Newton is eligible to receive an annual bonus of up to $120,000,
paid in quarterly installments, as well as discretionary bonuses as determined
from time to time by the Compensation Committee.

 

--------------------------------------------------------------------------------